DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 11/10/21.  Claims 1 and 4-10 were amended; claim 20 was cancelled; claims 11-19 were previously withdrawn; and claim 21 is newly added.  Claims 1-19 and 21 are presently pending and claims 1-10 and 21 are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 11/10/21, with respect to the objection to claim 7 have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn. 
4.	Applicant’s arguments, see page 7 of Remarks, filed 11/10/21, with respect to the rejections of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-10 under 35 U.S.C. 112(b) have been withdrawn. 
5.	Applicant’s arguments, see pages 7-8 of Remarks, filed 11/10/21, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over US Pat. 6,851,581 to Perucca et al. in view of US Pat. 8,559,022 to Marone et al. have been fully considered and are persuasive.  Therefore, the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over US Pat. 6,851,581 to Perucca et al. in view of US Pat. 8,559,022 to Marone et al. have been withdrawn.  However, upon further US Pat. 6,857,439 to Perruca et al.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 6,857,439 to Perucca et al. (hereafter “Perucca’439”) in view of US Pat. 8,559,022 to Marone et al. (hereafter “Marone”).
	Regarding claim 1,
	Perucca’439 discloses a dishwasher appliance comprising: 
a tub defining a wash chamber for receipt of articles for washing, the tub comprising a plurality of sidewalls [col. 1, lines 14-18]; 
a door movable between a closed position and an open position, the door comprising an inner wall further defining the wash chamber when the door is in the closed position [col. 1, lines 14-18; col. 6, lines 23-29]; and 
a cleaning agent dispensing assembly (10) mounted to the door [col. 1, lines 14-18; col. 6, lines 23-29], the cleaning agent dispensing assembly defining a first direction and a second direction perpendicular to the first direction, the cleaning agent dispensing assembly comprising 

a front cover (15) selectively covering the storage volume to restrict access thereto, the front cover being positioned between the storage volume and the wash chamber when the door is in the closed position [Fig. 2; col. 6, lines 42-44],  
a light guide (17) extending along the first direction from a forward display surface (22) in front of the storage volume to a rearward contact surface (20) within the storage volume [Fig. 5; col. 6, lines 52-57; col. 8, lines 45-51], and 
wherein the light guide (17) defines a first guide end and a second guide end, the second guide end being spaced apart from the first guide end along the second direction [see Fig. 5], and 
wherein the light guide comprises a solid polymer (e.g. polycarbonate or methacrylate) extending uninterrupted (e.g. at 17A) from the first guide end to the second guide end to direct light therethrough [see Fig. 5; col. 6, lines 52-57; col. 7, lines 34-41]  
	Perucca’439 does not teach a light source directed through the internal wall toward the rearward contact surface within the storage volume, however it is old and well-known in the art to utilize a light source in combination with a light guide to indicate the liquid level within a cleaning agent dispensing assembly.  For example, Marone discloses a dishwasher appliance (10) comprising: a tub defining a wash chamber (14); a door (18) movable between a closed position and an open position [Fig. 1; col. 2, lines 42-48]; and a cleaning agent dispensing assembly (20) mounted to the door [Fig. 1; col. a light source (104) directed through an internal wall of the storage volume toward the rearward contact surface within the storage volume [Fig. 2-5; col. 3, lines 12-31].  Marone teaches that that light source (104) emits light (L2) directed through the internal wall toward the rearward contact surface (112) and reflected to the forward display surface (114) such that “a visual signal can be seen by a user looking at the receptacle 28” [col. 4, lines 5-12].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the appliance of Perucca’439 such that it further incorporate the sensor apparatus configuration of Marone comprising a light source (104) positioned in an interior wall of the storage volume in order to predictably supply light to the light guide for indicating a visual signal which can be seen by a user looking at the cleaning agent dispensing assembly [Marone: col. 4, lines 5-12].
Regarding claim 2,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 1, wherein Perucca’439 teaches that the rearward contact surface (20) is defined at a non-orthogonal angle relative to the first direction [see e.g. Fig. 4-5, 17-18].  
Regarding claim 3,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 1, wherein Perucca’439 teaches that the light guide (17) is made from a transparent material, such as polycarbonate or methacrylate [col. 6, lines 52-54], but does not In re Leshin, 125 USPQ 416. [see MPEP 2144.07].
Regarding claim 4,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 1, wherein the internal wall comprises a sidewall extending along the first direction and a base wall extending across the first direction from the sidewall [Perucca’439: see Fig. 5-12], and wherein the light source is positioned on the sidewall [Marone: see embodiment of Fig. 2-3, 6; col. 3, lines 9-11].
Regarding claim 5,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 1, wherein the internal wall comprises a sidewall extending along the first direction and a base wall extending across the first direction from the sidewall [Perucca’439: see Fig. 5-12], and wherein the light source is positioned on the base wall [Marone: see embodiment of Fig. 4-5; col. 4-5, lines 9-11].  
Regarding claim 6,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 1, wherein the rearward contact surface is positioned between the light source and front cover relative to the first direction [Marone: see embodiment of Fig. 4-5].  
Regarding claim 7,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 1, wherein Perucca’439 teaches that the light guide comprises a plurality of discrete light pipes (20), and wherein each light pipe of the plurality of discrete light pipes defines a unique axial length [see Fig. 15; col. 12, lines 38-41].  
Regarding claim 8,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 1, wherein Perucca’439 teaches that the light guide (at 20) defines a gradient axial length between a the first guide end and the second guide end, wherein the gradient axial length increases from the first guide end to the second guide end [see Fig. 13-18; col. 7, lines 11-18].  
Regarding claim 9,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 8, wherein the first guide end is positioned proximal to the light source along the second direction, and wherein the second guide end is positioned distal to the light source along the second direction [Marone: see Fig. 4-5].  
Regarding claim 10,
	Perucca’439 in view of Marone discloses the dishwasher appliance of claim 8, wherein Perucca’439 teaches that the rearward contact surface (20) extends uninterrupted from the first guide end to the second guide end [see e.g. Fig. 13-14].  
Regarding claim 21,
	Perucca’439 discloses a dishwasher appliance comprising: 
a tub defining a wash chamber for receipt of articles for washing, the tub comprising a plurality of sidewalls [col. 1, lines 14-18]; 

a cleaning agent dispensing assembly (10) mounted to the door [col. 1, lines 14-18; col. 6, lines 23-29], the cleaning agent dispensing assembly defining a first direction and a second direction perpendicular to the first direction, the cleaning agent dispensing assembly comprising 
an internal wall defining a storage volume (12) for the receipt of a wash fluid therein [Fig. 3, 5-12; col. 6, lines 33-37], 
a front cover (15) selectively covering the storage volume to restrict access thereto, the front cover being positioned between the storage volume and the wash chamber when the door is in the closed position [Fig. 2; col. 6, lines 42-44],  
a light guide (17) extending along the first direction from a forward display surface (22) in front of the storage volume to a rearward contact surface (20) within the storage volume [Fig. 5; col. 6, lines 52-57; col. 8, lines 45-51], and 
wherein the light guide (17) defines a first guide end and a second guide end, the second guide end being spaced apart from the first guide end along the second direction [see Fig. 5], and 
wherein the light guide comprises a solid polymer (e.g. polycarbonate or methacrylate) extending uninterrupted (e.g. at 17A) from the first guide end to the second guide end to direct light therethrough, [see Fig. 5; col. 6, lines 52-57; col. 7, lines 34-41]  

wherein the gradient axial length increases from the first guide end to the second guide end [see Fig. 13-18; col. 7, lines 11-18].
	Perucca’439 does not teach a light source directed through the internal wall toward the rearward contact surface within the storage volume, however it is old and well-known in the art to utilize a light source in combination with a light guide to indicate the liquid level within a cleaning agent dispensing assembly.  For example, Marone discloses a dishwasher appliance (10) comprising: a tub defining a wash chamber (14); a door (18) movable between a closed position and an open position [Fig. 1; col. 2, lines 42-48]; and a cleaning agent dispensing assembly (20) mounted to the door [Fig. 1; col. 2, lines 54-60], the cleaning agent dispensing assembly comprising: a light guide (110) extending along an axial direction from a forward display surface (114) in front of the storage volume to a rearward contact surface (112) within a storage volume (30), and a sensor apparatus (100) arranged in a wall of a storage volume (28) comprising a light source (104) directed through an internal wall of the storage volume toward the rearward contact surface within the storage volume [Fig. 2-5; col. 3, lines 12-31].  Marone teaches that that light source (104) emits light (L2) directed through the internal wall toward the rearward contact surface (112) and reflected to the forward display surface (114) such that “a visual signal can be seen by a user looking at the receptacle 28” [col. 4, lines 5-12].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the appliance of Perucca’439 such that it further incorporate the sensor apparatus configuration of Marone comprising a light 
Therefore, in said modified appliance of Perucca’439 in view of Marone, the first guide end is positioned proximal to the light source along the second direction, and wherein the second guide end is positioned distal to the light source along the second direction [Marone: see Fig. 4-5].  

Claim Objections
8.	Claim 21 is objected to because of the following informalities:  
	Line 20 includes a typographical error mistakenly using a period in place of a comma, wherein “therethrough.” should instead recite “therethrough,”.  Appropriate correction is required.

Conclusion
9.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant's disclosure.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711